Citation Nr: 0635109	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a back injury.

Entitlement to service connection for residuals of frostbite 
to the hands, bilaterally.

Entitlement to service connection for residuals of frostbite 
to the feet, bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 through 
October 1975.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  


The back injury issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran does not currently have residuals of frostbite of 
the feet and hands which are related to service.  


CONCLUSION OF LAW

Residuals of frostbite to the hands and feet were not 
incurred in, or related to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with the notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal 
until March 2006.  Despite the untimely notice provided to 
the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in December 2004, (prior to the March 2005 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA outpatient records have been obtained.  The 
veteran was also provided with a VA examination of the hands 
and feet.  Additionally, the veteran was afforded a hearing 
in front of the undersigned veteran's law judge.  The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that he received his cold weather injury 
while on a 30 day exercise in Korea.  

Service medical records reveal that upon enlistment, the 
veteran did not report any abnormalities of the skin or 
extremities.  Additionally, upon enlistment examination dated 
August 1973, no abnormalities of the skin or extremities were 
noted.  Similarly, no abnormalities of the skin or 
extremities were noted on the veteran's report of medical 
history and examination upon separation in October 1975.  
However, the veteran complained of numbness in his upper 
extremities and hands on occasion, starting in March 1974 
after falling and hitting his head.  A May 1974 report notes 
vague complaints of no sensation in the hands for the prior 
six weeks.  A June 1974 surgical report notes that the 
veteran complained of numbness in his hands, but that 
physical examination was within normal limits, with no 
vascular or neurological etiology.  A provisional diagnosis 
of supratantorial paresthesis was provided.  

The veteran was afforded a VA examination on May 2006.  The 
veteran reported cold sensitization, with feelings of 
coldness in his extremities during the cold months and 
burning sensation in his feet during the warmer months.  He 
had recurrent fungal infections, scaling on his feet 
consistent with tinea pedis, and hyper-pigmented patches, 
with no ulcerations, on his feet.  The examination revealed 
bilateral 1+ dorsalis pedis pulses.  The examiner did not 
provide a diagnosis of residuals of frostbite and stated that 
the physical findings are not specific for cold weather 
injury.  The examiner further noted that there was no 
specific reference in the veteran's service medical records 
of treatment for frostbite or a cold weather injury.  The 
examiner specifically stated that it was less likely than not 
that the veteran has a cold weather injury related to his 
military service.
The veteran was afforded a hearing in conjunction with his 
claim.  The veteran asserted that he sustained his cold 
weather injury while on a 30 day exercise in Korea.  He 
contends that his hands and feet became numb while out in the 
field.  He also states that after discharge from service, his 
hands and feet did not bother him until approximately three 
or four years prior to his filing his claim.

While the service medical records do note that the veteran 
complained of numbness of the hands during service, there is 
no evidence in the service medical records to support the 
veteran's contention that he incurred frostbite of hands and 
feet during service.  Further, there is no competent medical 
evidence showing a current diagnosis for residuals of frost 
bite or a cold weather injury; the VA examiner did not 
provide a diagnosis of residuals frostbite, nor is there any 
such diagnosis in the VA outpatient reports.  The VA examiner 
also stated that the physical findings of the examination 
were not specific for cold weather injury, nor was there any 
specific reference in the veteran's service medical records 
of treatment for frostbite or a cold weather injury.  
Finally, the VA examiner specifically stated that it was less 
likely than not that the veteran has a cold weather injury 
related to his military service.  

As there is no competent evidence of a current disability 
related to service, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection is not warranted, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims for residuals of frostbite 
to the hands and feet that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
   

ORDER

Service connection for frostbite of the hands, bilaterally, 
is denied.

Service connection for frostbite of the feet, bilaterally, is 
denied.




REMAND

The VA outpatient reports show that the veteran currently 
experiences low back pain.  An x-ray, dated April 2005, shows 
osteophytes in the veteran's lumbar and thoracic spine.  The 
veteran's service medical records contain multiple reports of 
chronic lower back pain.  However, it is unclear from the 
record if the veteran's current lower back condition is 
related to his in-service complaints of low back pain and 
diagnosis of lumbosacral strain.  The veteran was scheduled 
for a VA examination to determine the etiology of his back 
condition or if his current back condition is related to his 
back pain in service.  However, during his hearing, the 
veteran informed the Board that he was never received notice 
of this VA examination and further indicated that he would 
attend an examination if the Board deemed it necessary for 
his claim.  Based on the evidence of record, the Board is 
unable to determine the etiology of the veteran's back 
condition, i.e., whether the veteran's back condition is due 
to his active military service as opposed to other 
intercurrent causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, 
another examination should be obtained to resolve these 
issues.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the etiology 
of his current back condition, as well 
as provide an opinion as to how, if at 
all, the back condition is related to 
service.  The claims file should be 
provided to the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must 
be included in the examination report.  
After performing the examination, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's back condition 
is related to service.  A complete 
rationale for all opinions expressed 
must be provided.  

2.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


